127 U.S. 212 (1888)
UNITED STATES
v.
BROADHEAD.
UNITED STATES
v.
BROADHEAD.
Nos. 233, 234.
Supreme Court of United States.
Argued April 18, 1888.
Decided April 30, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CALIFORNIA.
Mr. Assistant Attorney General Maury for plaintiff in error.
No appearance for defendants in error.
MR. JUSTICE MILLER delivered the opinion of the court.
These cases are suits brought upon two bonds given by John F. Broadhead and his sureties, conditioned for his appearance in the District Court of the United States for the *213 District of California, to answer two separate indictments for making and forging checks on the Assistant Treasurer of the United States at San Francisco. The penalty of each of these bonds was $5000, and, according to well settled principles, no interest can be recovered in such a suit as this, nor can any recovery be had beyond the amount prescribed in these instruments, except for costs.
Section 3 of the "act to facilitate the disposition of cases in the Supreme Court of the United States, and for other purposes," approved February 16, 1875, 18 Stat. 315, c. 77, § 3, fixing the amount necessary to give jurisdiction to this court of writs of error from the Circuit Courts at a sum in excess of five thousand dollars, applies to the United States as well as to other parties, except in the cases enumerated in § 699 of the Revised Statutes. None of these exceptions apply to the present cases.
It was attempted in United States v. Hill, 123 U.S. 681, to establish the proposition that that case was for the enforcement of a revenue law, and, therefore, came within the exceptions specified. It was, however, overruled by this court, and the opinion in that case forbids the idea that these cases can be treated as an exception to the general rule.
As the act of 1875, above cited, requires that there shall be an amount in controversy, exclusive of costs, exceeding five thousand dollars, and as no such recovery can be had in the cases now under consideration,
The writs are dismissed.